The offense is theft of property over the value of fifty dollars; punishment fixed at confinement in the penitentiary for a period of two years.
No statement of facts is found in the record.
The only bill of exceptions found in the transcript is that complaining of the action of the trial court in sustaining the State's objection to appellant's question to one of the jurymen on his voir dire. The State's attorney before this court objects to the consideration of this bill for the reason that it was not filed within the time prescribed by law.
In the absence of the facts, this court must presume that the evidence is sufficient to support the verdict.
The judgment is affirmed.
Affirmed.